 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x Case No:
KIM ALLEN-BLACK WOOD Magistrate Judge:
Plaintiffs, Judge:
-against- NOTICE OF REMOVAL
JOHNNY J. SEMMON and J.B. HUNT TRANSPORT, INC.,
Defendants.
xX

 

The defendants, JOHNNY J. SEMMON and J.B. HUNT TRANSPORT, INC., remove
this action from the Supreme Court, Kings County to the United States District Court for the Eastern
District of New York.

1, The plaintiff commenced this action against JOHNNY J. SEMMON and
J.B. HUNT TRANSPORT, INC., in the Supreme Court of the State of New York, Kings County.
A copy of the amended complaint is attached as Exhibit A. The Complaint was filed in State Court
on November 10, 2020 and was served via mail November 10, 2020 directed to this law firm.

2. The plaintiff is a citizen of the State of New York and was a citizen of the
State of New York when this action was started in state court.

3, The defendants are citizens of a state other than the State of New York and
were citizens of a state other than the State of New York when this action was started in state court.

a). JOHNNY J. SEMMON is and was a citizen and resident of the state of
New Jersey residing at 562 Centre Street, Trenton, New Jersey 08611

b) J.B. HUNT TRANSPORT, INC. is (and was) a corporation incorporated in

the State of Georgia with its principal place in business in Lowell, Arkansas.

14267714-1
 

4. Plaintiff is claiming damages in excess of $75,000. Per my recent telephone
conversation with plaintiff's counsel, Mr. Davidoff, I was advised that plaintiff made a demand for
damages in the Sum of $500,000.

5. Plaintiff's counsel had filed a prior complaint in December, 2019 that
including another accident against unrelated defendants and these cases were recently severed
pursuant to motion, resulting in the amended complaint (Exhibit A) being served. We had not
previously removed our case because the other claim included non-diverse parties and we did not
have information on the amount in controversy.

6, Plaintiff is alleging serious injuries including exacerbation of prior injuries
including:

- medial nerve block on several levels of the cervical spine performed on
9/20/18 by Tim Canty, M.D;

- bulging discs at C3-4, C4-5 and C6-7 with thecal sac indentation and
foraminal stenosis;

- disc herniation at C5-6 with posterior ridging and encroachment on the
ventral margin of the spinal cord with proximal bilateral foraminal

stenosis;

- bulging discs to several levels of the thoracic spine with thecal sac
indentation;

- bulging discs at L3-4, L4-5 and L5-S1 with facet anthropathy;
- Grade J anterolisthesis at L4-Swith disc bulge and canal stenosis;
- post-concussion syndrome; and

- strain, sprain and pain the cervical, thoracic and lumbar spine with
radiating pain into the extremities.

There are also claims of new injuries including additional bulges and herniations,
both shoulder tears and a knee injury requiring surgery.

14267714-1
 

Case 1:20-cv-05887-AMD-RML Document1 Filed 12/04/20 Page 3 of 3 PagelD #: 3

7. This Court has subject-matter jurisdiction over this action under section
1332(a)(1) of the Judicial Code, 28 U.S.C. § 1332(a)(1), because this action—both now and when it
was started—is between citizens of different states and the matter in controversy exceeds the sum or
value of $75,000, exclusive of interest and costs.

8. The defendants may, under section 1441(a) of the Judicial Code, 28 U.S.C. §

1441(a), remove this action to this court because this is a civil action of which the District Courts of
the United States have original jurisdiction that is brought in a state court.

9. All defendants join in the removal of this action to this Court.

Dated: New York, New York
December 4, 2020

CWA

Robert A. Fitch (RF2198)
RAWLE & HENDERSON, LLP
Attorneys for Defendants

14 Wall Street, 27™ Floor

New York, New York 10005-2101
Phone: (212) 323-7070

Fax: (212) 323-7099

Our File No.: 805031

 

To:  Pryanka Arora, Esq.
The Lawfirm of Davidoff & Associates, P.C.
Attorneys for Plaintiff
108-18 Queens Boulevard, Suite 4040
Forest Hills, New York 11375
(718) 268-8800

14267714-1
